     Case 1:20-cv-22054-DPG Document 4 Entered on FLSD Docket 05/18/2020 Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                        Southern District of Florida


            SISVEL INTERNATIONAL S.A.,                                )
        3G LICENSING S.A., and SISVEL S.p.A.                          )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 20-cv-22054-DPG
                                                                      )
NOETIC, INC. and SUN CUPID TECHNOLOGY (HK)                            )
                    LTD.                                              )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Noetic, Inc.
                                           c/o its Registered Agent
                                           Registered Agents Inc.
                                           7901 4th Street N., Suite 300
                                           St. Petersburg, Florida



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Jorge Espinosa, Esq.,
                                           GRAY | ROBINSON, P.A.,
                                           333 S.E. 2nd Ave., Suite 300,
                                           Miami, FL 33131



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.




Date:             05/18/2020
                                                                                                           s/ Johanna Borges
